DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in grounds of new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-5, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. (US 2013/0249662) in view of Fukuda et al. (US 10,672,555).
Regarding claim 1, Tonoyama et al. (figures 1-4 and para 0033-0045) discloses an insulating layer (16) containing no magnetic substance (see para 0035); a spiral wiring (18a) formed on a first principal surface of the insulating layer and wound on the first principal surface (see figure 3); 
Tonoyama et al. discloses wherein the magnetic layer (20/21) in contact with at least a portion of the spiral wiring (see figure 3) but does not expressly discloses wherein the magnetic layer is in direct contact with at least a portion of the spiral wiring, wherein the magnetic layer is interposed between adjacent turns of the spiral winding.
Fukuda et al. (Col 4, lines 49-50 and figure 2) discloses wherein the magnetic layer is in direct contact with at least a portion of the spiral wiring (31)(note: Col 4, lines 49-50 teaches that an insulating film may be optionally chosen to cover the coil), wherein the magnetic layer is interposed between adjacent turns of the spiral winding (see figure 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the magnetic layer is in direct contact with at least a portion of the spiral wiring, wherein the magnetic layer is interposed between adjacent turns of the spiral winding as taught by Fukuda et al. to the inductive device of Tonoyama et al. so as to enhance a packing factor to be increased which allows for a magnetic permeability may be further enhanced and also save in production cost since less material and time is used when making the final product of the inductive device.


Regarding claim 2, Tonoyama et al (figure 3) discloses wherein the magnetic layer (20/21) is in contact with a side surface of the spiral wiring in a contact portion with the spiral wiring.
Regarding claim 3, Tonoyama et al (figure 3) discloses wherein the magnetic layer (20) is in contact with an upper surface of the spiral wiring in a contact portion with the spiral wiring.
Regarding claim 4, Tonoyama et al (figure 3) discloses wherein the magnetic layer (20/21) is in contact with the spiral wiring from a side surface to an upper surface thereof in a contact portion with the spiral wiring.
Regarding claim 5, Tonoyama et al (para 0035-0036) discloses wherein the insulating layer has a thickness smaller than a thickness of the spiral wiring.
Regarding claim 10, Tonoyama et al (figure 3) discloses wherein the magnetic layer (20/21) is wherein the side surface of the spiral wiring is all in contact with the magnetic layer.
Regarding claim 13, Tonoyama et al (para 0035-0036) discloses wherein the insulating layer has a thickness smaller than a thickness of the spiral wiring.

2.	Claims 1-5, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. (US 2013/0249662) in view of Yoon et al. (US 11,101,065).
Regarding claim 1, Tonoyama et al. (figures 1-4 and para 0033-0045) discloses an insulating layer (16) containing no magnetic substance (see para 0035); a spiral wiring (18a) formed on a first principal surface of the insulating layer and wound on the first principal surface (see figure 3); 
Tonoyama et al. discloses wherein the magnetic layer (20/21) in contact with at least a portion of the spiral wiring (see figure 3) but does not expressly discloses wherein the magnetic layer is in direct contact with at least a portion of the spiral wiring, wherein the magnetic layer is interposed between adjacent turns of the spiral winding.
Yoon et al. (Col 6, lines 15-65 and figure 3) discloses wherein the magnetic layer is in direct contact with at least a portion of the spiral wiring (20) wherein the magnetic layer is interposed between adjacent turns of the spiral winding (see figure 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the magnetic layer is in direct contact with at least a portion of the spiral wiring, wherein the magnetic layer is interposed between adjacent turns of the spiral winding as taught by Yoon et al. to the inductive device of Tonoyama et al. so as to enhance a packing factor to be increased which allows for a magnetic permeability may be further enhanced and also save in production cost since less material and time is used when making the final product of the inductive device.

3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. (US 2013/0249662) in view of Fukuda et al. (US 10,672,555) in further view of Nishikawa et al. (US 2008/0100409).
	Regarding claim 6, Tonoyama et al. (figures 1-4 and para 0033-0045) discloses all the limitations as noted above but does not expressly discloses wherein the insulating layer has a thickness of 10 um or less.
Nishikawa et al. (para 0037) discloses a teaching wherein the insulating layer (7a) has a thickness of 10 um or less.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating layer has a thickness of 10 um or less as taught by Nishikawa et al. to the inductive device of Tonoyama et al. so as to reduce the size of the inductive device thereby by saving money in production cost.

3.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. (US 2013/0249662) in view of Fukuda et al. (US 10,672,555) in further view of Jeong et al. (US 2015/0170823).
	Regarding claim 7, Tonoyama et al. (figures 1-4 and para 0033-0045) discloses all the limitations as noted above but does not expressly discloses wherein the insulating layer has a shape along the spiral wiring.
Jeong et al. (figure 1) discloses a teaching wherein the insulating layer (20) has a shape along the spiral wiring (40).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating layer has a shape along the spiral wiring as taught by Jeong et al. to the inductive device of Tonoyama et al. so as to reduce the amount material used to make the insulating layer thereby by saving money in production cost.
Regarding claim 14, Tonoyama et al. (figures 1-4 and para 0033-0045) discloses all the limitations as applied to claim 2 noted above but does not expressly discloses wherein the insulating layer has a shape along the spiral wiring.
Jeong et al. (figure 1) discloses a teaching wherein the insulating layer (20) has a shape along the spiral wiring (40).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating layer has a shape along the spiral wiring as taught by Jeong et al. to the inductive device of Tonoyama et al. so as to reduce the amount material used to make the insulating layer thereby by saving money in production cost.

4.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. (US 2013/0249662) in view of Fukuda et al. (US 10,672,555) in further view of Endo et al. (US 20180277296).
Regarding claim 8, Tonoyama et al. (figures 1-4 and para 0033-0045) discloses all the limitations as noted above but does not expressly discloses a columnar wiring penetrating the inside of the magnetic layer in a normal direction of the first principal surface and an external terminal formed outside the magnetic layer, wherein the spiral wiring is in direct contact with the columnar wiring while the columnar wiring is in direct contact with the external terminal.
Endo et al. (figures 4-5 and para 0043-0044) a columnar wiring (17a) penetrating the inside of the magnetic layer in a normal direction of the first principal surface (14a) and an external terminal (20a) formed outside the magnetic layer (7) (see figure 4), wherein the spiral wiring is in direct contact with the columnar wiring while the columnar wiring is in direct contact with the external terminal (see figure 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a columnar wiring penetrating the inside of the magnetic layer in a normal direction of the first principal surface and an external terminal formed outside the magnetic layer, wherein the spiral wiring is in direct contact with the columnar wiring while the columnar wiring is in direct contact with the external terminal as taught by Endo et al. to the inductive device of Tonoyama et al. so as to allow for a strong electrical connection between the coil other electronic components that will be connected to the inductive component.
Regarding claim 15, Tonoyama et al. (figures 1-4 and para 0033-0045) discloses all the limitations as applied to claim 2 as noted above but does not expressly discloses a columnar wiring penetrating the inside of the magnetic layer in a normal direction of the first principal surface and an external terminal formed outside the magnetic layer, wherein the spiral wiring is in direct contact with the columnar wiring while the columnar wiring is in direct contact with the external terminal.
Endo et al. (figures 4-5 and para 0043-0044) a columnar wiring (17a) penetrating the inside of the magnetic layer in a normal direction of the first principal surface (14a) and an external terminal (20a) formed outside the magnetic layer (7) (see figure 4), wherein the spiral wiring is in direct contact with the columnar wiring while the columnar wiring is in direct contact with the external terminal (see figure 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a columnar wiring penetrating the inside of the magnetic layer in a normal direction of the first principal surface and an external terminal formed outside the magnetic layer, wherein the spiral wiring is in direct contact with the columnar wiring while the columnar wiring is in direct contact with the external terminal as taught by Endo et al. to the inductive device of Tonoyama et al. so as to allow for a strong electrical connection between the coil other electronic components that will be connected to the inductive component.

5.	Claims 9, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. (US 2013/0249662) in view of Fukuda et al. (US 10,672,555) in further view of Ishimoto et al. (US 8,248,200).
Regarding claim 9, Tonoyama et al. (figures 1-4 and para 0033-0045) discloses all the limitations as noted above but does not expressly discloses wherein the spiral wiring is only one layer.
Ishimoto et al. (Col 6, lines 55-56) discloses teaching wherein the spiral wiring is only one layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the spiral wiring is only one layer as taught by Ishimoto et al. to the inductive device of Tonoyama et al. so as to reduce the size of the inductive device thereby by saving money in production cost.
Regarding claim 16, Tonoyama et al. (figures 1-4 and para 0033-0045) discloses all the limitations as applied to claim 2 as noted above but does not expressly discloses wherein the spiral wiring is only one layer.
Ishimoto et al. (Col 6, lines 55-56) discloses teaching wherein the spiral wiring is only one layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the spiral wiring is only one layer as taught by Ishimoto et al. to the inductive device of Tonoyama et al. so as to reduce the size of the inductive device thereby by saving money in production cost.
Regarding claim 21, Tonoyama et al. (figures 1-4 and para 0033-0045) discloses all the limitations as noted above but does not expressly discloses wherein the spiral winding is not formed on a second principal surface of the insulating layer opposite to the first principal surface.
Ishimoto et al. (Col 6, lines 55-56) discloses teaching wherein spiral winding is not formed on a second principal surface of the insulating layer opposite to the first principal surface. (note: since Col 6, lines 55-56 teaches the spiral wiring is only one layer one of ordinary skill in the art can reasonably assume the spiral winding is not formed on a second principal surface of the insulating layer opposite to the first principal surface).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the spiral winding is not formed on a second principal surface of the insulating layer opposite to the first principal surface as taught by Ishimoto et al. to the inductive device of Tonoyama et al. so as to save in production cost since less material and time is used when making the final product of the inductive device.


6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. (US 2013/0249662) in view of Fukuda et al. (US 10,672,555) and Endo et al. (US 20180277296) in further view of Chang et al.(US 2015/0145629).
Regarding claim 11, Tonoyama et al. (figures 1-4 and para 0033-0045) discloses all the limitations as applied to claim 8 as noted above but does not expressly discloses wherein the upper surface of the spiral wiring is all in contact with the magnetic layer except a portion in contact with the columnar wiring.
Chang et al.(figure 2) discloses wherein the upper surface of the spiral wiring(123) is all in contact with the magnetic layer (130/131) except a portion in contact with the columnar wiring (132a)(note: see figure 1 disclosing wherein the upper surface of the spiral wiring is all in contact with the magnetic layer)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the upper surface of the spiral wiring is all in contact with the magnetic layer except a portion in contact with the columnar wiring as taught by Chang et al. to the inductive device of Tonoyama et al. so as to allow for an improved electrical and physical connectivity with inner and outer portions thereof without having decreased characteristics.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837